Citation Nr: 0101410	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-22 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
defective hearing of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, wherein the RO denied entitlement to an 
increased (compensable) evaluation for defective hearing of 
the left ear.

In October 1999 the veteran requested a personal hearing at 
the RO before a hearing officer and subsequently appeared 
before a hearing officer in a November 1999 personal hearing.


FINDING OF FACT

The veteran's service-connected, left ear hearing loss is 
manifested by an average pure tone threshold of 49 in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz with speech 
discrimination ability of 94 percent and his nonservice-
connected right ear hearing loss is manifested by an average 
pure tone threshold of 38 in the frequencies of 1,000, 2,000, 
3,000, and 4,000 Hertz with speech discrimination ability of 
98 percent on a December 1999 VA audiology examination 
report.


CONCLUSION OF LAW

The criteria for a compensable evaluation for defective 
hearing of the left ear have not been met.  38 U.S.C.A. 
§§ 1155, 1160 (West 1991); 38 C.F.R. §§ 3.383, 4.1, 4.2, 
4.85, Tables VI and VII, Diagnostic Code 6100 (prior to and 
effective June 10, 1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected defective 
hearing of the left ear is more disabling than currently 
evaluated.  Disability evaluations are determined by the 
application of a schedule of ratings, which is in turn based 
on the average impairment of earning capacity caused by a 
given disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Historically, the veteran was originally granted service 
connection for defective hearing of the left ear in March 
1984.  A noncompensable rating was assigned under Diagnostic 
Code 6100.  In October 1998, the veteran submitted a claim 
for an increased rating for his service-connected defective 
hearing. 

In January 1999, the veteran underwent a VA audiology 
examination.  The results of this examination show that pure 
tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
5
55
70
LEFT
N/A
5
10
70
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 94 percent in the left ear. 

The results of the veteran's most recent VA audiology 
examination in December 1999, show that pure tone thresholds, 
in decibels, were as follows: 







HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
10
60
75
LEFT
N/A
5
20
80
90

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 94 percent in the left ear. 

At the outset, the Board notes that effective June 10, 1999, 
during the pendency of this appeal, the VA's Ratings 
Schedule, 38 C.F.R. Part 4, was amended with regard to 
evaluating hearing impairment and other diseases of the ear. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

The change in the regulation was not a substantive change 
regarding the portion of the regulations pertinent to this 
veteran's claim; therefore, it has no effect on the outcome. 
See Edenfield v. Brown, 8 Vet. App. 384 (1995).  While 
38 C.F.R. § 4.86 was revised to provide for exceptional 
patterns of hearing, that regulation is not applicable to the 
instant case as the veteran does not have an exceptional 
pattern of hearing impairment as that term is defined by the 
regulation.  The Board finds, therefore, that it may proceed 
with a decision in this case without prejudice to the 
veteran.  See Bernard v. Brown , 4 Vet. App. 384, 394 (1993). 

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled 

speech discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).  To evaluate 
the degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels, designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. § 4.85, 
Codes 6100 to 6110 (in effect prior to June 10 1999; and 
under Code 6100 using comparable and appropriate Tables as 
specified under 38 C.F.R. §§ 4.85 and 4.86, as revised 
effective from June 10, 1999).  Tables VI and VII as set 
forth in § 4.85 are used to calculate the rating to be 
assigned.  In instances where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa of § 4.85 
is to be used to assign a rating based on puretone averages.  
38 C.F.R. § 4.85(c).   

Where the veteran has total deafness in one ear as a result 
of service-connected disability and total deafness in the 
other ear as the result of nonservice-connected disability 
not the result of the veteran's own willful misconduct, the 
Secretary shall assign and pay to the veteran the applicable 
rate of compensation as if the combination of disabilities 
were the result of service connected disability.  38 U.S.C.A. 
§ 1160(a) (West 1991); 38 C.F.R. § 3.383(a) (2000).  

Where the veteran does not have total deafness in the 
nonservice-connected ear, then, for disability evaluation 
assignment purposes, the nonservice-connected ear will be 
assigned a numerical designation of I (normal).  38 C.F.R. §  
4.85(f) (2000).

In this case, the results listed above of the VA audiograms 
conducted in January and December 1999 indicate that the 
veteran's hearing loss is properly evaluated as zero percent 
disabling.

Analyzing the results of the most recent (December 1999) 
audiogram, audiometric testing revealed average thresholds of 
38 decibels for the right ear and 49 decibels for the left 
ear.  Additionally, the veteran had speech discrimination 
scores of 98 percent correct in the right ear and 94 percent 
correct in the left ear.  Applying these test results to 
38 C.F.R. § 4.85, Table VI, the veteran has a numeric 
designation of I for the left (service-connected) ear.  

Since the veteran does not have total deafness in both ears, 
the Board is without authority to award compensation based on 
the hearing loss in the right ear.  38 U.S.C.A. § 1160(a) 
(West 1991).  Moreover, with the assignment of numerical 
designation of I for the right (nonservice-connected) ear and 
a numerical designation of I for the left (service-connected) 
ear, the application of Table VII and 38 C.F.R. § 4.85 result 
in the assignment of a noncompensable rating for these 
scores. 

The Board carefully considered the veteran's assertions that 
he has problems with hearing and is entitled to a compensable 
rating; however, the evaluation for hearing loss is based on 
objective testing.  While we note his complaints, on the 
basis of all examination reports obtained by VA, the Board 
finds that the objective evidence is against the assignment 
an increased compensable rating for hearing loss of the left 
ear.  The Board has no discretion in this regard and must 
predicate its determination on the basis of the preponderance 
of the evidence extracted from the audiology studies on 
record. 

Since the preponderance of the evidence is against the 
veteran's claim for a compensable rating for defective 
hearing of the left ear, the benefit of the doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 1991).  For the 
foregoing reasons, the Board concludes that the evidentiary 
record does not support a grant of a compensable evaluation 
for hearing loss of the left ear with application of all 
pertinent governing criteria.  38 U.S.C.A. §§ 1155, 1160, 
(West 1991); 38 C.F.R. §§ 3.383, 4.1, 4.2, 4.85, Diagnostic 
Code 6100 (prior to and effective June 10, 1999). 



ORDER

Entitlement to an increased (compensable) rating for 
defective hearing of the left ear is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

